DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The Specification filed on 11/19/2021, there are missing of U.S. Patent Numbers 11,181,907 and 10,782,682 and 9,847,015 and 9,377,521 and 8,786,429.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and12 of U.S. Patent No. US 11,181,907 and claims 8, 10, 17 of Patent No. 9,847,015 and claims 1, 4, 5 of Patent No. 8,786,429, respectively.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S Patent No. US 11,181,907 and 9,847,015 and US 8,786,429 fully encompass, and therefore anticipate the independent claims 10, 23 and 27 accordingly, and wherein the claim timing is inherently meet the limitations of “wherein the monitoring module is configured to illustrate on the display a first graphical representation illustrating a predetermined map of the area and a second graphical representation illustrating the tracked movement of the cleaning device within the area over the period of time, wherein the second graphical representation overlays the first graphical representation to indicate movement of the cleaning device relative to at least a portion of the area”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bonner discloses the RFID device of the tag 05 has the status "potentially contaminated". The status "potentially contaminated" may also be adopted before the tag 05 makes valid contact with any hand hygiene monitor 01, i.e. the "potentially contaminated" state may be an initial, or default, state adopted by the system for tags 05 that have not been detected by a hygiene station monitor 01. The status is changed to "clean" upon determination by a hand hygiene monitor 01 that the tag 05 has made valid contact with the hygiene station monitor 01. The "clean" status may be effective for a specified period of time assuming there is no further contact with patient locations.
[US 2013/0027199]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
09/26/2022